Case 7:20-cr-00444-VB Document 24 Filed 09/24/20 _Page 1of4

 

USDC SDNY rss
DOCUMENT

ELECTRONICALLY Fy
DOC #:_ pee

  
  

 
     

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK

   

  

DATE FILED: Me,

ramet w ae ac +: ee Naar ea
siamo

United States of America IL

. i flce ecard
ve 20 Cr, 444 (VB)
Frank Brown, a/k/a “Nitty,” et al.,

Defendants,

 

 

Upon the application of the United States of America, with the consent of the
‘undersigned counsel, and the defendants having requested discovery under Fed. R. Crim. P.
16(a)(1)(B), the. Court hereby finds and orders as follows:

1. Disclosure Material, The.Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”),
pursuant to Federal Rule of Criminal Procedure 16, 18 U-S:C. §3500, and the Government's
general. obligation to produce exculpatory and impeachment-material in criminal cases, ‘all -of
which will be referred to herein as “disclosuré material.” The Government’s disclosure material
may: include material. that (i) affects the privacy and confidentiality of individuals; (ii) would
impede, if prematurely disclosed, the Government's ongoing investigation of uncharged
individuals; (ii) would risk prejudicial pretrial. publicity if publicly disseminated; and (iv) is not
authorized to be disclosed to the public or disclosed beyond that which. is necessary for the
defense of this criminal case. Certain of the Government’s disclosure material contains
information that identifies, or could lead to the identification.of, witnesses who may be subject to
intimidation or obstruction, and whose lives, persons, and property, as well as the lives, persons
and property of loved ones, will be subject to risk of harm absent the protective considerations

set forth herein.
‘ Case 7:20-cr-00444-VB Document 24 Filed 09/24/20 Page 2 of 4

2. Facilitation of Discovery, The entry of a protective order in this case’ will permit the
Government to produce expeditiously the disclosure material without. further litigation or the
need for redaction, It will also afford the defense prompt access to those materials, which will
facilitate the preparation of the defense.

3. Good Cause, There is good cause for entry of the protective order set’ forth herein.
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT 1S HEREBY ORDERED:

4, Disclosure material shall. not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as sét forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure material to the media or any third party
except as set forth below.

5. Disclosure material may be disclosed by counsel to:

(a) the defendants for review for purposes related to this case;
(b). Personnel for whose conduct counsel is responsible, i.¢,, personnel employed. by:
of retained by counsel, as needed for purposes of defending this action;
(c) Prospective witnessés for purposes of defending this action.
6. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.
Case 7:20-cr-00444-VB Document 24 Filed 09/24/20 Page 3 of 4

7. This Order does. not preverit the disclosure.of any disclosure material in any’ heating
or trial held in this action, or to any judge or magistrate judge, for purposes. of this action. All
filings should comply with the privacy protection provisions of Fed, R. Crim. P. 49.1,

8. Except for disclosure material that has been.madé part of the record of this case, and
subject to the rules of professional responsibility regarding an attorney's obligation to maintain a
client’s file, the defetise shall return to the Government or securely destroy or delete all
disclosure material, including the seized. ESI disclosure material, within 30 days of the expiration
of the period for direct appeal from any ‘verdict in the above-captioned case; the period of direct
appeal from any order dismissing any of the charges in the above-captioned case; or the granting
of any motion made on behalf of the Government dismissitig any charges in the above-captioned
case, whichever date is latex.

9. The. defense shall provide a copy of this Order to prospective witnesses arid persons
retained by counsel to whom the. defense has disclosed disclosure material or the Government’s
ESI production. All. such persons shall be subject to the terms: of this Order. Déefensé counsel
shall maintain a record of what information has been disclosed to which such persons,

10. This Order places no restriction on a défetdants’ use or disclosure of ESI that
originally. belonged to the defendants,

Retention of Jurisdiction

[1. The provisions of this order shall not ‘terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.
Case 7:20-cr-00444-VB Document 24. Filed 09/24/20 Page 4 of 4

AGREED AND CONSENTED TO: . Sosepn Ke Vi A 5 ESQ:

AUDREY STRAUSS COUNSEL FOR Ray Maiqp Bkow fy
Acting United States Attorney

 

 

by: Date: 9/23/20
Benjamin A, Gianforti
Assistant United States Attorney
“Bonne Date: 00/23/2020
Ben Gald, Esq.

Counsel for Frank Brown

aw Lhirker pate Yr er od o

‘Latty. ‘Lafry. Sheehan, shan, Esq.
Gounsel for Pedro Rainey

f Date! 09/23/2020.
Daniel Parker, Esq. :
Counsel for Joseph Scott

/s/ Frank O'Reilly (signed by B. Gianforti with permission from F. O'Reilly) Date: 9/23/20
Frank O’Reilly, Esq. . -
Counsel for Tonya Brown —

 

SO ORDERED:

Dated: White Plains, New York
September 24-2020
/

 

THE. HONORABLE VINCENT BRICCETTI
UNITED STATES DISTRICT JUDGE

 

 
